Citation Nr: 1036569	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-15 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for a left 
knee disability, to include residuals of shrapnel wound of the 
left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1948 to March 1950 
and from August 1950 to August 1953.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which declined to reopen the Veteran's claim of 
entitlement to service connection for a left knee disability.  In 
May 2009, the Board remanded for further development.

In February 2010, the Board remanded the Veteran's claim.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claim in a July 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

As will be discussed in detail below, pursuant to the Board's 
February 2010 Remand instructions, the Veteran's service 
personnel records were to be obtained and associated with his 
claims folder.  The evidence of record shows that the National 
Personnel Records Center (NPRC) was contacted and the Veteran's 
entire personnel file was furnished to the AMC and associated 
with his claims folder in February 2010.  These personnel records 
included the Veteran's DD 214, enlistment documents, a morning 
report dated in March 1950, and a Certificate of Discharge.    

Under 38 C.F.R. § 3.156(c)(1) (2009), "at any time after VA 
issues a decision on a claim, if VA receives or associates with 
the claims file relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim, VA will reconsider the claim ... Such 
records include, but are not limited to: (i) Service records that 
are related to a claimed in-service event, injury or disease ... 
(ii) Additional service records forwarded by the Department of 
Defense or the service department of VA any time after VA's 
original request for service records; and (iii) Declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim."  The Board finds 
that these records do not meet any of the above criteria.  
Pertinently, these records do not substantiate either the 
Veteran's claimed in-service left knee injury or a medical nexus 
between the Veteran's claimed in-service injury and his current 
left knee disability.  Therefore, these personnel records are not 
relevant to the issue before the Board.  Accordingly, the Board 
will not reconsider the Veteran's claim pursuant to 38 C.F.R. 
§ 3.156(c).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed February 1997 decision, the Board denied the 
Veteran's claim of entitlement to service connection for 
residuals of a shrapnel wound of the left knee. 

2.  Evidence submitted since the February 1997 Board decision is 
cumulative or redundant of the evidence of record at the time of 
the prior final denial of the claim sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The February 1997 Board decision denying service connection 
for residuals of a shrapnel wound of the left knee is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2009).

2.  Since the February 1997 Board decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for a left knee disability, to include 
residuals of shrapnel wound of the left knee, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a left 
knee disability, to include residuals of shrapnel wound of the 
left knee.  Implicit in his claim is the contention that new and 
material evidence which is sufficient to reopen the previously-
denied claim has been received.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As indicated above, in May 2009 and February 2010, the Board 
remanded this claim and ordered the agency of original 
jurisdiction (AOJ) to provide proper notice to the Veteran under 
the Veterans Claims Assistance Act of 2000 (VCAA), as well as 
obtain the Veteran's service personnel records and associate the 
records with his claims folder. 

Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  Additionally, the AMC obtained the 
Veteran's service personnel records from the NPRC and associated 
these records with the Veteran's claims folder.  The Veteran's 
left knee claim was readjudicated via November 2009 and July 2010 
SSOC's.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service 
connection for a left knee disability, the VCAA appears to have 
left intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted that 
nothing in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a veteran's claim for benefits under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, with respect to the claim to reopen, the VCAA standard 
of review and duty to notify does not apply to the merits of the 
underlying claim of entitlement to service connection for a left 
knee disability unless the claim is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various provisions 
of the VCAA to a particular claim].

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) specifically 
addressed VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim. The 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in July 2005, and notice with respect to the effective-
date element of the claim, by letters mailed in March 2006 and 
July 2009.  Although the July 2009 VCAA letter as well as the 
March 2006 letter pertaining to the effective-date element of the 
claim were provided after the initial adjudication of the claim, 
the Board finds that the Veteran has not been prejudiced by the 
timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the AMC readjudicated the 
Veteran's claims in November 2009 and July 2010 SSOC's.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

Additionally, the July 2009 letter informed the Veteran as to the 
reason his left knee disability claim was previously denied:  
"[y]our claim was previously denied because lack of competent 
evidence establishing an etiological link between your left knee 
disorder and your active service.  Therefore, the evidence you 
submit must relate to this fact."  As such, the Veteran was 
adequately advised of the basis for the previous denial and of 
what evidence would be new and material to reopen the claim.  See 
Kent, supra.

Duty to assist

As noted above, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

The Board notes that the Veteran was not provided a VA 
examination and nexus opinion with regard to his claim for a left 
knee disability.  However, to the extent that this claim involves 
an attempt to reopen a previously disallowed claim, VA does not 
have a duty to provide the Veteran with medical examination and 
opinion in response to a claim to reopen as it is the Veteran's 
responsibility in such a claim to generate new and material 
evidence that would warrant a reopening of the claim.  See 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 
3.159(c)(4)(C)(iii) and finding that, "without the introduction 
of new and material evidence, VA is not required to provide a 
medical examination or opinion").  See also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).
The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has retained the services of a representative.  
Additionally, in his May 2006 substantive appeal [VA Form 9], the 
Veteran declined the option of testifying at a personal hearing.  

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.

Service connection for a Left Knee Disability

Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

In general, Board decisions that are not timely appealed are 
final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2009).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Claim to Reopen

When the Veteran's claim of entitlement to service connection for 
a left knee disability was denied by the Board in February 1997, 
the following pertinent evidence was of record.

The Veteran's service treatment records documented that the 
Veteran received treatment from being in the vicinity of a 30-
caliber machine gun which exploded.  However, his service 
treatment records are absent any complaints of or treatment for a 
left knee injury.  His August 1953 separation examination 
indicated normal findings for the lower extremities.  

In October 1995, the Veteran presented sworn testimony at a 
decision review officer (DRO) hearing at the St. Louis, Missouri 
RO.  He stated that during his military service, he injured his 
left knee as a result of being in the vicinity of the 
aforementioned explosion that caused shrapnel to enter his left 
knee.  He further reported that the major part of the shrapnel 
was subsequently removed, although residuals of some shrapnel 
remained inside of the knee.  

A VA treatment record dated in November 1993 indicated that the 
Veteran was treated for degenerative joint disease of the left 
knee.  A physical examination revealed a range of motion 10 
degrees short of full extension as well as crepitus.  In December 
1993, the Veteran underwent a left knee arthroscopy.  The VA 
physician noted that the Veteran tolerated physical therapy well 
and four days after the surgery, was able to ambulate with 
minimal assistance and was ready for discharge.  

A subsequent VA medical record dated in January 1995 showed that 
the Veteran was admitted for a total left knee arthroplasty.  On 
physical examination, the Veteran's range of motion was up to 90 
degrees flexion.  Further, pulses were intact and his left lower 
extremity was without effusion.  The VA physician noted that the 
Veteran tolerated the procedure well and instructed the Veteran 
to obtain follow-up treatment.    

In its February 1997 decision, the Board denied the Veteran's 
claim of entitlement to service connection for residuals of a 
shrapnel wound of the left knee because "service medical 
records, including the service separation examination, are 
negative for a left knee injury or shrapnel wound ... even after 
assuming the [V]eteran's hearing testimony to be credible, the 
Board is still faced with a record which reveals no competent 
medical evidence of a nexus between the [V]eteran's current left 
knee disorder and a shrapnel wound injury to the left knee in 
service."    

The Veteran was informed of the February 1997 Board decision and 
of his appeal rights by a letter from VA dated in February 1997.  
He failed to appeal the Board decision, and the decision became 
final.

In July 2005, the RO received the Veteran's claim of entitlement 
to service connection for a left knee disability, to include 
residuals of shrapnel wound of the left knee.  After the RO 
declined to reopen the Veteran's previously denied claim based 
upon his failure to submit new and material evidence, this appeal 
followed.

The evidence which has been added to the record since the 
February 1997 Board decision will be discussed in the Board's 
analysis below.

In essence, the Board denied the Veteran's claim in February 1997 
because the evidence failed to show that he incurred an in-
service left knee disease or injury as well a relationship 
between his current left knee disability and military service. 

The unappealed February 1997 Board decision is final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2009).  As 
explained above, the Veteran's claim for service connection may 
be reopened only upon the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

The Board notes that the RO declined to reopen the Veteran's 
claim in the September 2005 rating decision.  Notwithstanding the 
RO's actions, it is incumbent on the Board to adjudicate the new 
and material issue before considering the claim on its merits. 
The question of whether new and material evidence has been 
received is one that must be addressed by the Board.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that new 
and material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant].

After a thorough review of the entire record, and for the reasons 
expressed immediately below, the Board concludes that new and 
material evidence sufficient to reopen the claim of entitlement 
to service connection for a left knee disability, to include 
residuals of shrapnel wound of the left knee, has not been 
submitted.  In the present case, the unestablished facts are 
whether the Veteran's left knee disability was caused by military 
service.  

The newly added evidence, in pertinent part, consists of 
additional VA treatment, service personnel records, and 
statements from the Veteran.  

The VA treatment records document multiple diagnoses of a left 
knee disability, to include status post left knee arthroplasty.  
See, e.g., a VA X-ray report dated in June 2005.  While these 
medical records are undoubtedly new, as they were not of record 
at the time of the February 1997 Board decision, these records 
essentially replicate the medical evidence which was of record at 
the time of the February 1997 Board decision, namely that the 
Veteran has a current left knee disability.  Such evidence is not 
new and material, since the existence of the disability was known 
in February 1997.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence that merely documents continued diagnosis and treatment 
of disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  These 
records do not establish or suggest that the Veteran's left knee 
disability is related to his military service.  

Likewise, the Veteran's service personnel records do not 
reference any in-service knee injury or relate a current knee 
disability to service.  Accordingly, these records are not new 
and material and are insufficient to reopen the claim. 

There is no competent medical evidence which has been added to 
the record subsequent to the February 1997 Board denial which 
suggests that the Veteran's current left knee disability is 
related to his military service.  

The Board notes the Veteran's recent contentions that he injured 
his left knee when it was hit by shrapnel from a tank explosion 
during service.  See, e.g., the Veteran's VA Form 9 dated in May 
2006.  However, his history of an inservice injury to his left 
knee was of record at the time of the prior denial.  Accordingly, 
this information is cumulative of information that was before the 
Board Member at the time of the prior decision.  
  
In short, there is no competent evidence of an inservice left 
knee injury which caused the Veteran's current left knee 
disability.   Furthermore, with regard to recent testimony from 
the Veteran to the effect that his left knee disability was 
caused by his inservice left knee injury, such evidence is 
cumulative and redundant of similar statements made prior to the 
February 1997 Board decision.  Accordingly, such statements are 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that laypersons, such as the Veteran, 
are not competent to offer medical opinions, and that such 
evidence does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted, "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108."

The Veteran has been accorded ample opportunity to submit new and 
material evidence, to include competent medical evidence and 
information specifically pertaining to his claimed inservice left 
knee injury as well as evidence of a relationship between the 
left knee injury and his current left knee disability.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to submit evidence in support of his claim].

In short, the elements which were missing at the time of the 
February 1997 denial of service connection remain lacking.   New 
and material evidence has not been received, and the Veteran's 
claim of entitlement to service connection for a left knee 
disability, to include residuals of shrapnel wound of the left 
knee, may not be reopened.  The benefit sought on appeal remains 
denied.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a left knee 
disability, to include residuals of shrapnel wound of the left 
knee.  The benefit sought on appeal remains denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


